Citation Nr: 1641111	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than November 14, 2005, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran passed away in June 2010.  The appellant is the Veteran's surviving spouse and has been accepted as a substitute claimant for the Veteran's claims pending at the time of his death.

In a February 2014 decision, the Board denied the appellant entitlement to an effective date earlier than November 14, 2005, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision reversing the February 2014 Board decision and remanding the appeal for the assignment of an effective date for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft of August 7, 2000.  The matter is now before the Board on remand from the Court for actions consistent with the March 2016 Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In February 1992, the Veteran filed a claim for entitlement to service connection for high blood pressure, heart attacks, and coronary bypass; the claim was denied in an April 1992 rating decision; the Veteran did not file a timely notice of disagreement as to the April 1992 rating decision; and new and material evidence was not received within the one-year appeal period following that rating decision.

2.  On August 7, 2000, the Veteran submitted a petition to reopen the previously denied claim for entitlement to service connection for hypertension, which may be reasonably construed as encompassing a petition to reopen the previously denied claim for entitlement to service connection for heart attacks and coronary bypass.

3.  No communication was received by VA from the Veteran between the April 1992 rating decision and the August 7, 2000 petition to reopen the previously denied claim for entitlement to service connection for heart attacks and coronary bypass that can reasonably be construed as a formal or informal petition to reopen that previously denied claim.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision's denial of entitlement to service connection for high blood pressure, heart attacks, and coronary bypass is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for entitlement to an effective date of August 7, 2000, and no earlier, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's appeal for an earlier effective date for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft arises from a disagreement with the effective date awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under 38 U.S.C.A. § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the appellant the required statement of the case in May 2012.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft.

VA has also satisfied its duty to assist the appellant.  The Veteran's identified private and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not asserted that there is any outstanding, relevant evidence with respect to the issue on appeal.  The appellant has only requested that an earlier effective date be granted.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b) (2015).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  A claim must be "specific" for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a).


Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155, 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2015).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the appellant.

The Court has held in regard to the regulations in effect prior to March 24, 2015, that intent to apply for benefits is an essential element of any claim, whether formal or informal, and that the intent must be communicated in writing.  Thus, where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  See Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Under the regulations in effect prior to March 24, 2015, a claimant could satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  A claimant could also satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition, the Court has explicitly stated that the mere presence of a diagnosis of a specific disorder in a VA medical report does not establish intent on the part of the Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Brannon, 12 Vet. App. at 35.

Analysis

The record includes private treatment records showing that the Veteran had treatment for coronary artery disease dating back to the 1970s, to include treatment for a myocardial infarction in 1971.

The Veteran originally filed a service connection claim in February 1992 for hearing loss; tinnitus; and high blood pressure that had resulted in gout, kidney trouble, heart attacks, and coronary bypass.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in February 1992.  In an April 1992 rating decision, the RO denied service connection for high blood pressure, heart attacks, and coronary bypass on the basis that the Veteran's conditions did not manifest until approximately 17 years following separation from service.  The Veteran did not initiate an appeal of that decision by filing a notice of disagreement within one year from notification of the decision, and new and material evidence was not received as to the issues denied within the one-year appeal period.  The April 1992 rating decision therefore became final.  38 U.S.C.A. § 7105(b) and (c).

In a VA Form 21-4138, Statement in Support of Claim, received in November 1996, the Veteran requested a copy of his DD Form 214.  The statement requests no benefit other than provision of a copy of his DD Form 214.  Therefore, the statement cannot be construed as a formal or informal petition to reopen the claims for entitlement to service connection for high blood pressure, heart attacks, or coronary bypass.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.160 (2014).

The Veteran's next communication with VA was in a letter received by VA via a Congresswoman's office on August 7, 2000.  In the letter, the Veteran stated that he had high blood pressure when he was drafted into active service, and that he was discharged early because of his high blood pressure.  He also addressed a claim for hearing loss which had previously been denied.  On August 11, 2000, the RO responded to the Congresswoman and indicated that it would consider the Veteran's letter as an attempt to reopen his claims, noting that the claim denied in February 1992 was for service connection for impaired hearing and "hypertensive heart disease."  On September 1, 2000, the RO sent a letter to the Veteran that acknowledged the Veteran's letter but continued to deny the Veteran's claim for hearing loss.  The letter indicated that the Veteran's hearing loss claim was denied in April 1992, that the Veteran did not initiate an appeal within one year of the decision, and that the decision became final.  The letter did not address the Veteran's petition to reopen the previously denied high blood pressure claim.  In September 2002, the Veteran requested that his claim be amended to include service connection for hypertension.  He later submitted medical evidence showing that his coronary artery disease was related to his hypertension.

In its March 2016 Memorandum Decision, the Court states that the Veteran's September 2002 request to amend his claim was prompted by the fact that the September 2000 letter did not address the issue of entitlement to service connection for hypertension.  Furthermore, although a March 2002 rating decision denied entitlement to service connection for hypertension, a May 2004 statement of the case again recognized the claim more broadly as one for entitlement to service connection for hypertension "and related complications."  Thus, there is an indication that the Veteran's August 2000 claim encompassed not only hypertension, but also heart attacks and coronary bypass as secondary thereto, and that VA recognized the claim as such.  Furthermore, nothing the Veteran submitted served to limit his claim only to hypertension.  Therefore, consistent with the March 2016 Memorandum Decision, the Board finds that the communication received by VA on August 7, 2000, constituted a petition to reopen the claim for entitlement to service connection for coronary artery disease, to include as secondary to hypertension.

The August 7, 2000 petition to reopen the claim for entitlement to service connection for coronary artery disease remained open until the RO granted the Veteran entitlement to service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft in the March 2009 rating decision.  As such, the Board concludes that the criteria for an effective date of August 7, 2000, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft have been met.  See 38 C.F.R. § 3.400(r).

The Board further concludes that an effective date earlier than August 7, 2000, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft is not warranted.  In that regard, the Board acknowledges the appellant's contentions that an effective date prior to August 7, 2000, is warranted because "the medical evidence of record supports a 100 percent rating well before August 7, 2000," and the Veteran was awarded Social Security Administration disability benefits in 1988 based on his coronary artery disease.  These contentions were most recently put forth by the appellant's representative in a letter received in September 2016.  However, as discussed above, the effective date for the grant of service connection based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In addition, a claim for benefits must be in writing and the mere existence of a diagnosis cannot be construed as an informal claim.  38 C.F.R. § 3.155 (2014); Brannon, 12 Vet. App. at 35; MacPhee, 459 F.3d at 1326-27.  Therefore, the effective date of service connection is based on the date of receipt of the petition to reopen the claim, and not on findings contained in medical records, as records alone cannot be construed as an informal claim to grant service connection.  Similarly, evidence that the Veteran received Social Security disability benefits alone cannot be construed as an informal TDIU claim to grant TDIU.

As noted above, the Veteran's original February 1992 claim for service connection for hypertension, heart attacks, and coronary bypass was denied in the final April 1992 rating decision.  The next communication from the Veteran that can reasonably be construed as a petition to reopen the claim for entitlement to service connection for coronary artery disease is the letter received via a Congresswoman's office on August 7, 2000.  Thus, no petition to reopen the claim for entitlement to service connection for coronary artery disease was received between the final April 1992 rating decision and the August 7, 2000 letter, and there is no basis for awarding an effective date prior to August 7, 2000.

In summary, the Board finds that an effective date of August 7, 2000, and no earlier, is warranted for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft.  To the extent that the appellant seeks an effective date prior to August 7, 2000, the Board concludes that the preponderance of the evidence is against the appeal.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of August 7, 2000, and no earlier, for the grant of service connection for coronary artery disease with history of myocardial infarction and coronary artery bypass graft, is granted, subject to the law governing payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


